Exhibit 99.1 Semi-Annual Servicer’s Certificate AEP Texas Central Company, as Servicer AEP Texas Central Transition Funding III LLC Pursuant to Section 4.01(c)(ii) of the Transition Property Servicing Agreement dated as of March 14, 2012 (the "Agreement") between AEP Texas Central Company, as Servicer and AEP Texas Central Transition Funding III LLC, as Note Issuer, the Servicer does hereby certify as follows: Capitalized terms used herein have their respective meanings as set forth in the Agreement. References herein to certain sections and subsections are references to the respective sections of the Agreement. Collection Periods: Dec-2013 to May-2014 Payment Date: 06/02/2014 1. Collections Allocable and Aggregate Amounts Available for the Current Payment Date: i. Remittances for the 12/13 Collection Period (1) ii. Remittances for the 01/14 Collection Period iii. Remittances for the 02/14 Collection Period iv. Remittances for the 03/14 Collection Period v. Remittances for the 04/14 Collection Period vi. Remittances for the 05/14 Collection Period (2) vii. Investment Earnings on Collection Account viii. Investment Earnings on Capital Subaccount ix. Investment Earnings on Excess Funds Subaccount x. Investment Earnings on General Subaccount xiv. General Subaccount Balance (sum ofi through xiii above) xi. Excess Funds Subaccount Balance as of Prior Payment Date xii. Capital Subaccount Balance as of Prior Payment Date xvii. Collection Account Balance (sum ofxiv through xvi above) (1)December remittances include the previous year's true-up, which was settled in December 2013. (2) May remittances do not include the previous year's true-up, which will be settled in June 2014. 1 Exhibit 99.1 2. Outstanding Amounts as of Prior Payment Date: i. Tranche A-1 Outstanding Amount ii. Tranche A-2 Outstanding Amount iii. Tranche A-3 Outstanding Amount iv. Aggregate Outstanding Amount of all Tranches of Notes {Add Other Series as applicable} v. Aggregate Outstanding Amount of all Tranches of Notes 3. Required Funding/Payments as of Current Payment Date: Principal Tranche Due i. Tranche A-1 ii. Tranche A-2 iii. Tranche A-3 iv. For all Tranches of Notes {Add Other Series as applicable} Interest Days in Interest Principal Tranche Rate Period (1) Balance Interest Due v. Tranche A-1 0.88% vi. Tranche A-2 1.98% vii. Tranche A-3 2.84% viii. For all Tranches of Notes {Add Other Series as applicable} Required Level Funding Required ix. Capital Subaccount Notes: 1.On 30/360 day basis for initial payment date; otherwise use one-half of annual rate. 2 Exhibit 99.1 4.
